Citation Nr: 1430444	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-22 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty (AD) from June 1962 to June 1965 and had additional service in the reserves from 1967 to 1983, so presumably on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO did not certify this claim to the Board, the Veteran perfected a timely appeal of the RO's January 2003 decision initially denying an increase in the rating for this service-connected disability.  That gives the Board jurisdiction to consider this claim.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).  In a May 2005 decision issued during the pendency this appeal, the RO increased the rating for this right knee disability from 20 to 30 percent and informed the Veteran that that was a full grant of his appeal concerning this claim.  However, because there remains the possibility of receiving an even higher rating for this disability, including a separate rating, that rating increase did not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  But this appeal now instead concerns whether he is entitled to a rating higher than 30 percent for this disability.

The Board remanded this claim in June 2012 to obtain all outstanding evaluation or treatment records and to have the Veteran reexamined to reassess the severity of his right knee disability.  Additional records resultantly were submitted or obtained, and he had the requested VA compensation examination on July 11, 2012.  However, after considering this additional evidence, including the results of that additional VA compensation examination, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in December 2012 continuing to deny a rating higher than 30 percent for this right knee disability, including a separate rating, meaning apart from the existing rating.  So this claim is again before the Board for further appellate consideration.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The Veteran has post-traumatic degenerative joint disease (DJD)/osteoarthritis in his right knee, patella chondromalacia, and consequent chronic pain, but at worst his flexion has been limited to 74 degrees with normal extension to 0 degrees.  There is atrophy of the right quadriceps, but a VA examiner has indicated it is not tantamount to weakness, and there is full motor strength, no ankylosis, and for the most part no objective confirmation of instability despite the Veteran's subjective complaints of it.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for the right knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 and 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).


VA satisfied the notification requirements of the VCAA by means of a letter dated in November 2003.  VA's duty to assist also has been satisfied.  The claims file contains the Veteran's pertinent medical records for treatment received since the year immediately preceding the filing of this increased-rating claim, which is the relevant temporal focus, as well as the reports of his VA compensation examinations in November 2002, January 2005 and most recently on remand in July 2012.  Additionally, the claims file contains his personal statements in support of his claim.  He has not referenced any outstanding records that he wants VA to obtain or that he believes are relevant to his claim that have not already been obtained and associated with his claims file for consideration, if obtainable.  Indeed, as already alluded to, one of the reasons for remanding this claim in June 2012 was to obtain all outstanding evaluation or treatment records.

Review of the November 2002, January 2005 and July 2012 VA examination reports, the latter of which also was a reason for remanding this claim in June 2012, show the examiners reviewed the pertinent treatment reports, elicited from the Veteran his history of right knee symptoms and their effect on his daily functioning, reviewed diagnostic test results, and provided the clinical results of the evaluations.  Although the examiners who performed the November 2002 and January 2005 examinations conceded that they did not review the paper claims file, they did specifically state that their review included the Veteran's VA computerized patient records system.  Also, as mentioned, there was the additional examination in July 2012 that also considered the history of this disability at issue.  Moreover, because the examiners performed all of the tests necessary to rate this disability in relation to the applicable rating criteria, the examination reports, taken as a whole, are adequate upon which to base a decision in this case.


Applicable Statutes, Regulations and Case Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection already has been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Court since has extended this practice even to established ratings.  The relevant temporal focus in this latter circumstance is on the state of the disability since the year immediately preceding the filing of the increased-rating claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2009), citing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).


The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, supra.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis, but also should be applied in 
non-arthritis contexts).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran has degenerative joint disease (DJD), i.e., arthritis in his right knee.  DC 5003 provides that degenerative arthritis (hypertrophic or osteoarthritis) that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  When there is no limitation of motion of the specific joint or joints involved, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that these 20 and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id.

The Veteran's right knee disability resultantly has been evaluated under 
DC 5299-5260.  A hyphenated DC is used when a rating under one DC requires use of an additional DC to identify the specific basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.

Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.

Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.


Separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint.  Specifically, when a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-2004 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

For VA compensation purposes, normal flexion of the knee is to 140 degrees and normal extension is to 0 degrees.  38 C.F.R. § 4.71a, Plate II.

Where there is recurrent subluxation, lateral instability, or "other" impairment of a knee, a 10 percent evaluation may be assigned when the consequent disability is "slight", a 20 percent evaluation when "moderate", and a 30 percent evaluation when "severe".  38 C.F.R. § 4.71a, DC 5257.

These descriptive words "slight," "moderate" and "severe," as used in this DC, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of this or similar terminology by clinicians should be considered, it is not altogether dispositive of the rating to be assigned.  Instead, all of the evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

However, ratings under DC 5257 are not "predicated on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not apply."  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Therefore, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and DC 5257; rating a knee disability under both of these codes does not amount to pyramiding under 38 C.F.R. § 4.14.  However, a separate rating must be based on additional compensable disability.  VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,703 (1998).

Earlier-dated records show the Veteran sustained a right knee injury and subsequently underwent surgery during his service in the reserves.  He also since has undergone two additional surgeries.

During his November 2002 VA compensation examination, the Veteran reported experiencing pain of 9 out of 10 on a daily basis, with stiffness, swelling, instability, fatigability and lack of endurance.  He reported flare-ups 1-2 days per week, resulting in complete restriction in mobility.  He reported dislocation of the patella about 3 times per year, particularly when not wearing his knee brace.  There was no indication of inflammatory arthritis.  On examination, flexion was to 108 degrees with objective evidence of pain at 80 degrees.  Extension was normal to 0 degrees.  Tests revealed no evidence of right knee instability or abnormal movement of the right knee.  There was no evidence of edema, effusion, tenderness, redness or heat.  An MRI revealed truncation of the medial meniscus, either due to previous meniscectomy or degenerative changes, and chondromalacia patellae with local retinacular fibrosis and possible changes from previous arthroscopy.  The diagnosis was degenerative joint disease, right knee, with truncation of medial meniscus and chondromalacia patellae.

During the January 2005 VA compensation examination, the Veteran reported pain of 8 out of 10 with constant weakness when not wearing his knee brace, daily swelling and flare-ups with limitation of motion and function, fatigability and lack of endurance.  He said he experienced right knee instability when not wearing his brace, including giving way of the leg and recurrent subluxation 1-2 times per week.  He denied locking, but said he experienced falls 2-3 times per week.  On objective physical examination, the right knee was edematous and painful on motion.  There was no evidence of instability.  Active flexion was to 74 degrees with pain beginning at 0 degrees.  Extension was normal to 0 degrees.  It was also noted that there was atrophy of the right quadricep, as it was 11 cm smaller in diameter than the left quadricep.  There was objective evidence of painful motion with additional limitations due to repetitive range of motion, including increased pain, fatigability, weakness and lack of endurance, but without lack of coordination.  The right knee was weak without the brace, tender on palpation, and red and warm, but there was no abnormal movement on manipulation of range of motion.  
An x-ray revealed joint compartments were maintained and there might be very slight narrowing of the medial compartment on the medial aspect and a little sharpening of the tibial spine.  The diagnosis was minimal DJD (arthritis).

VA outpatient clinic treatment records show that, during a February 2007 evaluation in the pain clinic, it was noted that the Veteran had right knee pain on motion, but range of motion was from 0 to 130 degrees (extension to flexion).  In December 2010 his range of motion again was from 0 to 130 degrees; his knee was negative for patellae grinding, the anterior cruciate ligament had grade-2 laxity, unstable to valgus stress and minimal tenderness to palpation over the medial line joint.  In May 2011 the Veteran reported that his right knee pain had improved only 3 days after receiving a pain injection.

During the most recent July 2012 VA compensation examination, it was noted that the Veteran had some very minimal atrophy of the right quadricep, but not enough to be indicative of weakness.  Range of motion was from 0 to 140 degrees or greater without any objective evidence of pain.  On repetitive testing, there was no additional limitation of motion and no functional impairment or loss of the right knee or lower leg.  The examiner noted that, although the lateral meniscus remained intact, there was marked irregularity of medial meniscus, including loss of majority of anterior horn and body with a remnant of the posterior horn visualized, likely due to post-meniscectomy change.  It was noted that the Veteran's right knee disability affected his activities of daily living in that he had more difficulty ambulating in the morning and getting dressed due to swelling.  He said his symptoms increased later in the evening.  There was no effect on his ability to work, as he was retired.  There were two small knee scars from surgery, but neither was painful, nor unstable, and did not cover an area greater than 39 square centimeters.  An MRI revealed anatomic alignment maintained about the knee joint with small joint effusion.  Ligaments and tendons were intact, so not unstable.

Considering this totality of evidence, the Board concludes that the requirements are not met for a rating higher than 30 percent for this right knee disability, including for a separate rating.  30 percent is the maximum schedular rating under DC 5260 for limitation of flexion.  In order to warrant a higher 40 percent rating alternatively under DC 5261, the Veteran would have to have knee extension limited to 30 degrees.  However, throughout the period on appeal, he always has had normal extension to 0 degrees, even when considering his knee pain and painful motion.  Despite his reports of increased pain, on examination there was no objective evidence of pain on motion or pain following repetitive movement so as to, in turn, cause additional limitation of his knee extension.  Rather, his range-of-motion tests clearly show that, although he experiences arthritic pain as a result of his disability, it is not so severe that it in turn limits his range of motion to the level required for a greater than 30 percent rating.

The Board also has considered whether other DCs are applicable to the Veteran's right knee disability, so as to provide means for greater compensation.  Under DC 5256, a 40 percent evaluation is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  But there is no objective evidence that the Veteran has right knee ankylosis.  As such, a higher rating under DC 5256 is not warranted because this DC is inapplicable.  Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259   (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While there is no disputing he has some limitation of motion of his knee, particularly on flexion on account of his arthritic pain, though not also on extension, it certainly cannot be said that his motion is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

Similarly, under DC 5262, a 40 percent evaluation is assigned when there is nonunion of the tibia and fibula, with loose motion requiring a brace.  However, there is no suggestion the Veteran has any impairment of the tibia or fibula (including non-union or malunion).  As such, a higher rating under DC 5262 is not warranted.

The remaining DCs relating to knee disabilities include DCs 5257, 5258, 5259 and 5263.  However, there has never been any evidence of acquired, traumatic genu recurvatum to warrant application of DC 5263.  DC 5257 does not provide for a rating exceeding 30 percent, and although the Veteran has complained of an unstable knee, the objective tests for this (McMurray's, varus and valgus, etc.) for the most part have been unremarkable, so the examiners by and large have not been able to objectively substantiate his subjective complaints of this.  He thus also cannot be separately compensated for this under VAOGCPRECs 23-97 and 9-98, at least not currently, meaning apart from the compensation he already is receiving under DCs 5003 and 5260 for the arthritis and consequent limitation of motion on flexion.  And because he always has had normal extension, to 0 degrees, he additionally cannot receive separate compensation for limited extension under VAOPGCPREC 9-04.

Moreover, since his surgeries, there is no evidence of dislocated, semilunar cartilage to warrant application of DC 5258.

Accordingly, the criteria for a disability rating greater than 30 percent for this right knee disability is not warranted for any portion of the period on appeal.

With regards to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the examination findings noting that, at the time of the January 2005 examination, the Veteran's right knee joint function was further limited by weakened movement, pain on movement, fatigability and lack of endurance.  However, the 30 percent rating currently assigned under DC 5260 already contemplates the potential problems associated with a knee disability, such as those noted during that and the other examinations.  The provisions of 38 C.F.R. §§ 4.40  and 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion and only when the Veteran is not already receiving compensation at the maximum level permitted for limitation of motion, keeping in mind the Veteran already has, as mentioned, the highest possible rating under DC 5260 for limited flexion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).  Also, to reiterate, in Mitchell the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 for arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  And here, in any event, the Veteran already has the maximum rating predicated on limited flexion and has, and always has had, normal extension.

Moreover, during the most recent examination, the Veteran had full range of motion both before and after repetitive motion with no reduction in his range of motion.  In essence, the VA examination revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for a higher disability rating under DC 5261.  As such, the Board finds that the 30 percent rating currently assigned for the Veteran's right knee disability under DC 5099-5260 contemplates the degree of functional loss demonstrated.

In denying the Veteran's claim for a higher disability evaluation, the Board also has considered whether he is entitled to a greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

In this particular case at hand, however, as noted above, there is no evidence that the Veteran's right knee disability presents such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.  As already explained, the existing 30 percent disability rating contemplates the pain that is often to be anticipated following repeated knee surgeries, including when it is due to post-traumatic arthritis, hence DCs 5010 referring the adjudication to DC 5003 and, in turn, to DCs 5260 and 5261.  Also, even had the Veteran's subjective complaints of instability been objectively substantiated, this would be contemplated by DC 5257.  Regarding the effect on his employment, and whether it is marked (meaning above and beyond that contemplated by his schedular disability rating), he indicated during one of his VA compensation examinations that he simply had retired, and there was no suggestion that it was because of his right knee disability.  Finally, there is no evidence that his right knee disability has required frequent periods of hospitalization.  Accordingly, referral of this claim for extraschedular consideration is not indicated.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


As well, the Board has carefully reviewed and considered the Veteran's lay statements regarding the severity of his right knee disability.  The Board acknowledges that, in advancing this appeal, he believes, no doubt sincerely, that the disability has been more severe than the assigned disability rating reflects.  The United States Court of Appeals for the Federal Circuit has held that lay assertions may serve to support a claim by supporting the occurrence of 
lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The claim also must be considered in light of the medical evidence, however, and many of the factors used to rate the Veteran's disability are based on the results of objective testing like for instability and his range of motion.  And it is in this specific area where the results of that testing are not favorable to his claim.

Instead, the preponderance of the evidence is against his claim, so the 
"benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is inapplicable.  See also 38 C.F.R. § 4.3 and Gilbert v. Derwinski, 1 Vet. App. 49 (1990) and Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Lastly, since his right knee disability has not been more than 30-percent disabling since the year immediately preceding the filing of this increased-rating claim, the Board also cannot "stage" the rating for this disability under Hart.



ORDER

The claim of entitlement to a rating higher than 30 percent for the right knee disability is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


